UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-K (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-33377 MCG CAPITAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 54-1889518 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S.Employer Identification No.) 1100 Wilson Boulevard, Suite 3000, Arlington, VA (Address of Principal Executive Offices) (Zip Code) (703) 247-7500 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share The NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes £No T Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No T Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer T Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes £No T The aggregate market value of the Registrant’s voting shares of common stock held by non-affiliates of the Registrant on June 30, 2009, was $159,874,431, based on $2.43 per share, the last reported sale price of the shares of common stock on the NASDAQ Global Select Market.For purposes of this computation, shares held by certain stockholders and by directors and executive officers of the Registrant have been excluded.Such exclusion of shares held by such persons is not intended, nor shall it be deemed, to be an admission that such persons are affiliates of the Registrant.There were 76,389,269 shares of the Registrant’s common stock outstanding as of February 26, 2010. Documents Incorporated by Reference Portions of the Registrant’s definitive Proxy Statement relating to its 2010 Annual Meeting of Stockholders, to be filed pursuant to Regulation 14A with the Securities and Exchange Commission, are incorporated by reference into Part III of this Annual Report on Form 10-K as indicated herein. TABLE OF CONTENTS PART I 1 Item1. Business 1 Item1A. Risk Factors. 15 Item1B. Unresolved Staff Comments. 25 Item2. Properties. 25 Item3. Legal Proceedings. 25 Item4. Submissions of Matters to a Vote of Security Holders. 25 PART II 26 Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 26 Item6. Selected Consolidated Financial Data 28 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item7A. Quantitative and Qualitative Disclosures about Market Risk 74 Item8. Financial Statements and Supplementary Data 76 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. Item9A. Controls and Procedures. Item9B. Other Information PART III Item10. Directors, Executive Officers and Corporate Governance. Item11. Executive Compensation. Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Item13. Certain Relationships and Related Transactions, and Director Independence. Item14. Principal Accountant Fees and Services. PART IV Item15. Exhibits and Financial Statement Schedules SIGNATURES Table of Contents PART I Item 1.Business General We are a solutions-focused commercial finance company that provides capital and advisory services to middle-market companies throughout the United States.Our investment objective is to achieve current income and capital gains. We are an internally managed, non-diversified, closed-end investment company that has elected to be regulated as a business development company, or BDC, under the Investment Company Act of 1940, or the 1940 Act.As a BDC, we are required to meet various regulatory tests, which include investing at least 70% of our total assets in private or thinly traded public U.S.-based companies and meeting a 200% asset coverage ratio of total net assets to total senior securities, which include most of our borrowings (including accrued interest payable) and any preferred stock we may issue in the future. For federal income tax purposes, we have elected to be treated as a regulated investment company, or RIC, under Subchapter M of the Internal Revenue Code.In order to continue to qualify as a RIC for federal income tax purposes and obtain favorable RIC tax treatment, we must meet certain requirements, including certain minimum distribution requirements. Corporate Structure We conduct some of our activities through wholly owned, special-purpose financing subsidiaries.These subsidiaries are bankruptcy remote, special-purpose entities to which we transfer certain loans.Each financing subsidiary, in turn, transfers the loans to a Delaware statutory trust.For accounting purposes, the transfers of the loans to the Delaware statutory trusts are structured as on-balance sheet securitizations. In December 2004, we formed Solutions Capital I, L.P., a wholly owned subsidiary licensed by the United States Small Business Administration, or SBA, to operate as a small business investment company, or SBIC, under the Small Business Investment Act of 1958, as amended, or SBIC Act.Concurrently, we established another wholly owned subsidiary, Solutions Capital G.P., LLC, as a Delaware limited liability company.Solutions Capital G.P., LLC acts as the general partner of Solutions Capital I, L.P. and we are the sole limited partner.In October 2008, we received exemptive relief from the Securities and Exchange Commission, or SEC, which effectively allows us to, among other things, exclude debt borrowed from the SBA to Solutions Capital I, L.P. from the calculation of our consolidated BDC asset coverage ratio. We also use wholly owned subsidiaries, all of which are structured as Delaware corporations and limited liability companies, to hold the assets of one or more of our portfolio companies.Some of these subsidiaries have wholly owned subsidiaries, all of which are Delaware corporations that hold the assets of certain of our portfolio companies. Company Background We were incorporated in Delaware in 1998.On March 18, 1998, we changed our name from MCG, Inc. to MCG Credit Corporation and, on June 14, 2001, we changed our name from MCG Credit Corporation to MCG Capital Corporation.Our principal executive offices are located at 1100 Wilson Boulevard, Suite 3000, Arlington, VA 22209 and our telephone number is (703) 247-7500. In this Annual Report on Form 10-K, the terms “Company,” “MCG,” “we,” “us” and “our” refer to MCG Capital Corporation and its wholly owned subsidiaries (including its affiliated securitization trusts) unless the context otherwise requires. We are subject to the informational requirements of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and, accordingly, file reports, proxy statements and other information with the SEC.Such reports, proxy statements and other information can be read and copied at the public reference facilities maintained by the SEC at the Public Reference Room, treet, N.E., Washington, D.C. 20549.Information regarding the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330.The SEC maintains a web site (www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. 1 Table of Contents Our Internet address iswww.mcgcapital.com.We are not including the information contained on our website as a part of, or incorporating it by reference into, this Annual Report on Form 10-K.We make available free of charge on our website our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act, as soon as reasonably practicable after we electronically file such material with, or furnish it to, the SEC. Our logo, trademarks and service marks are the property of MCG.Other trademarks or service marks appearing in this Annual Report on Form 10-K are the property of their respective holders. Significant Developments in 2009 and 2008 Since late 2007, the United States economy has been in a recession, which has had a severe adverse impact on many companies, especially those in the financial services sector.These economic conditions have led to decreased spending by both consumers and businesses, which has resulted in a reduction of the multiples and market pricing used to estimate the fair value of our portfolio companies.As a result, as discussed more fully in our Management’s Discussion and Analysis of Financial Condition and Results of Operations, our results of operations were negatively impacted and, as a result, we incurred losses during both 2008 and 2009.In addition, the availability of debt and equity capital in 2009 and 2008 was significantly lower than in other recent years.Generally, the limited amount of available debt financing has shorter maturities, higher interest rates and fees and more restrictive terms than debt facilities available in the past.In addition, in 2009 our common stock traded well below our net asset value, or NAV, making it undesirable to issue additional shares of our common stock. Because of these challenges, our strategies in 2009 and 2008 shifted from originating debt and equity investments to deleveraging our balance sheet and preserving the liquidity and capital necessary to meet our obligations.During those years, we: suspended origination activities to seek new debt and equity investments until the third quarter of 2009; focused on monetizations of our portfolio; renegotiated debt agreements; suspended dividends; repurchased, at a significant discount, debt issued by our securitization trust; and implemented a corporate restructuring. Beginning in the third quarter of 2009 and early 2010, certain economic indicators have shown modest improvements.As we enter 2010, we remain cautious about a long-term economic recovery.However, because of the actions we undertook in 2009 and 2008, we have begun again to make new investments and will begin to make decisions regarding dividend distributions after taking into account the minimum statutorily required level of distributions, gains and losses recognized for tax purposes, portfolio transactional events, our liquidity, cash earnings and our asset coverage ratio at the time of such decision.We expect we will make the first such determination after the results for the first quarter of 2010 are finalized.For additional information about these strategic initiatives, see our Management’s Discussion and Analysis of Financial Condition and Results of Operations. MCG’s Investment Portfolio Our investment portfolio is composed primarily of middle-market companies in which we have made up to $75 million of debt and equity investments.Typically, these middle-market companies have $20 million to $200 million in annual revenue and $3 million to $25 million for earnings before interest, taxes, depreciation and amortization, or EBITDA.Generally, our portfolio companies use our capital investment to finance acquisitions, recapitalizations, buyouts, organic growth and working capital.Buyouts generally include transactions that involve the acquisition of a controlling interest in an entity, either by management or other investors. Overview of Investment Portfolio in 2009 As of December 31, 2009, we had debt and equity investments in 59 portfolio companies with a combined fair value of $986.3 million.As shown in the following chart, over two-thirds of the fair value of our portfolio as of December 31, 2009 was invested in senior and subordinated debt, while the remaining one-third of our portfolio was invested in preferred equity, common equity and warrant securities.Our diversified investment portfolio spans 30 industries.The following chart also shows that 19% of the fair value of our portfolio is invested in companies in the communications industry and approximately 13% is invested in the cable industry.Approximately 40% of our portfolio is composed of investments in industries that comprise less than 5% of our portfolio.See Portfolio Composition in our Management’s Discussion and Analysis of Financial Condition and Results of Operations for additional detail about our investment portfolio, including a detailed listing of the industries represented in our investment portfolio. 2 Table of Contents Most of the loans in our portfolio were originated directly with our portfolio companies; however, we have also participated in loan syndications or other transactions.Our debt instruments bear contractual interest rates ranging from 2.5% to 17.6%, a portion of which may be deferred.As of December 31, 2009, approximately 55.6% of the fair value of our loan portfolio was at variable rates, based on a LIBOR benchmark or prime rate, and 44.4% of the fair value of our loan portfolio was at fixed rates.As of December 31, 2009, approximately 39.4% of the fair value of our loan portfolio had LIBOR floors between 1.5% and 4.0% on a LIBOR-based index or prime floors between 3.0% and 6.0%.At origination, our loans generally have four- to eight-year stated maturities.Borrowers typically pay an origination fee based on a percent of the total commitment and a fee on undrawn commitments. Often, we make equity investments in companies in which we have also made debt investments.Our equity investments include preferred stock, common stock and warrants and, in many cases, include the right to board representation.We may invest across the capital structure of our portfolio companies using a combination of debt and equity investments to meet our portfolio companies’ needs and achieve favorable risk-adjusted returns. The following table summarizes the fair value and revenue contributions of our ten largest investments.As of December 31, 2009, these ten investments comprised 50.9% of the fair value of our portfolio and contributed 42.7% of our total revenues during 2009. (dollars in thousands) As of December31, 2009 Year ended December31, 2009 Company Industry Fair Value % of Portfolio Revenues % of Total Revenues Broadview Networks Holdings, Inc. CommunicationsCLEC $ % $
